DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1A, 1B and 1C should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-20 are objected to because of the following informalities: 
Claim 1, line 1, the limitation “comprising:” may need to be amended to - - the method comprising: - -.
Claim 1, lines 8 and 10, the limitation “and at least one bulkhead” should be amended to - - and the at least one bulkhead - -.
 Claim 7, lines 2 and 3, the limitation “from a horizontal to vertical orientation” should be amended to - - from a horizontal to a vertical orientation - -.
the method comprising: - -.
Claim 11, lines 8 and 10, the limitation “and at least one bulkhead” should be amended to - - and the at least one bulkhead - -. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 4-8, 11, 14, 15, 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "first side” in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear what the first side of the shear web is and if these are the same first sides or different first sides.
Claim 4, the limitation “a bulkhead” is confusing and unclear if this is a separate bulkhead or part of the at least one bulkhead recited in independent claim 1 which claim 4 depends from.

Claim 6 recites the limitation "the root” in lines 1- 2.  There is insufficient antecedent basis for this limitation in the claim.
 Claim 7, the limitation “bulkhead(s)” is awkwardly worded and is unclear if the (s) refers to a plurality of bulkheads or to a reference letter “s” which make is confusing.  For better understanding and to prevent any confusion, Applicant is urged to clearly identify each new claim term based on the claim terms already recited in previous claims which the instant claim depends from.  In this instance, the bulkhead needs to be referred back to the at least one bulkhead that was initially recited in independent claim 1.
Claim 8, line 2, the limitation “a bulkhead” poses similar issue as if this is a new and additional bulkhead which is unrelated to the “at least one bulkhead” recited in claim 1 or is part of the at least one bulkhead of claim 1.
Claim 8, lines 1-2 recites the limitation of “removing at least one lid from a bulkhead to expose the interior of the blade.”  However, independent claim 1, which claim 8 directly depends from recites that the at least one bulkhead is disposed within the blade interior.  As such, it is unclear how would it be possible to remove a lid from the bulkhead (meaning the lid is part of the bulkhead) to expose the interior of the blade when the interior of the blade must have been already exposed in order to access the lid from the bulkhead that is disposed within the interior.

Claim 11 recites the limitation "the blade root" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the distal end" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the root and tip" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17, line 2, the limitation “a bulkhead” is unclear as if this is a new and additional bulkhead which is unrelated to the “at least one bulkhead” recited in claim 11 or is part of the at least one bulkhead of claim 11.
Claim 19 recites the limitation "at the blade root" in two instances in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the bulkheads" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 9,470,205) in view of Overgaard (US 8,828,172).
As applied to claim 1, Liu et al. teach a method of forming a wind turbine blade (including segment 113a) comprising steps of providing a first blade half (combination of 152/153, Fig. 2); providing a second blade half (combination of 151/154, Fig. 2); providing a shear web (any of 117a, 117b,117c, Fig. 3); providing at least one bulkhead (multiple ribs 160 and spar portion 118a, Fig. 3), the at least one bulkhead attached to the shear web (Fig. 3); placing the shear web and at least one bulkhead on the first blade half (Fig. 3); disposing the second blade half on the first blade half to define a blade interior therebetween (interior of 150 formed by combination of 151, 152, 153, 154 and 155, Figs. 2-3), the shear web and at least one bulkhead disposed within the blade interior (Figs. 3 and 4A-B, abstract, lines 1-14, col. 2, lines 55-67, col. 3, lines 1-13, ).
Liu et al. do not explicitly teach that the shear web including at least one aperture formed therein.
Overgaard teaches a method for manufacturing a wind turbine rotor blade with a shear web wherein shear webs (50, 60, Figs. 8-9) include a number of holes (51/52/53 in Fig. 8 and 61 in Fig. 9) in order to reduce the weight of the shear web and thereby the weight of the wind turbine rotor blade (col. 5, lines 58 to col. 6, lines 10).  Therefore, it 

	As applied to claims 2 and 3, the combination of Liu et al. and Overgaard teaches the invention cited including Liu et al. further teaching wherein a first bulkhead includes first and second asymmetrical components, the first component disposed on first side of the shear web and the second bulkhead disposed on first side of the shear web and wherein each of the first and second asymmetrical components are configured in a D-shape geometry (see marked-up Fig. 3 below).

    PNG
    media_image1.png
    415
    440
    media_image1.png
    Greyscale

.

Claims 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenzewski (US 2010/0122459 A1) in view of Overgaard (US 8,828,172).
As applied to claim 1, Suffield teaches a method of forming a wind turbine blade  comprising steps of providing a first blade half (11 held by mold 12a, Figs. 1-6); providing a second blade half (11 held by mold 12b, Figs. 1-6); providing a shear web (18, 19, Figs. 1-5); providing at least one bulkhead (26, Figs. 4-6), the at least one bulkhead attached to the shear web (18, 19, by means of members 11, Figs. 4-6); placing the shear web and at least one bulkhead on the first blade half (Figs. 4-6); disposing the second blade half on the first blade half to define a blade interior therebetween (Figs. 5-6), the shear web and at least one bulkhead disposed within the blade interior (Figs. 5-6).
Jenzewski does not explicitly teach that the shear web including at least one aperture formed therein.
Overgaard teaches a method for manufacturing a wind turbine rotor blade with a shear web wherein shear webs (50, 60, Figs. 8-9) include a number of holes (51/52/53 in Fig. 8 and 61 in Fig. 9) in order to reduce the weight of the shear web and thereby the weight of the wind turbine rotor blade (col. 5, lines 58 to col. 6, lines 10).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was 

As applied to claim 9, the combination of Jenzweski and Overgaard teaches the invention cited including Jenzweski further teaching heating the interior of the blade (paragraph [0015], see claim 7).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenzewski  (US 2010/0122459 A1) in view of Overgaard (US 8,828,172) as applied to claim 1 above, and further in view of Suffield (US 2010/0122459 A1).
As applied to claim 10, the combination of Jenzweski and Overgaard teaches the invention cited including forming a wind turbine blade but does not explicitly teach the further step of cooling the interior of the blade.
Suffield teaches a method for manufacturing a wind turbine blade wherein the interior of a blade mold is subjected to heating and cooling steps allowing the curing and removal of the formed blade from the mold (abstract lines 1-9, Fig. 4).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a heating step into the method of Jenzweski/Overgaard, as taught by Suffield, as an effective means of allowing the heated blade to be removed from the mold.

Allowable Subject Matter
Claims 4, 5 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 11-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412. The examiner can normally be reached M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        12/02/2021